DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The applicant presented no arguments against the double patenting rejections and thus they are still considered proper.
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Applicant initially argues that Hough is not a “cochlear implant.” The Examiner disagrees based on the BRI of “cochlear implant” based on the applicant’s specification. Paragraph 4 of the specification states the following:
Typically, cochlear implant systems have consisted of essentially two components, an external component commonly referred to as a processor unit and an internal implanted component commonly referred to as a stimulator/receiver unit. Traditionally, both of these components have cooperated together to provide the sound sensation to a user.

Hough, as described in the previous office action and again below, discloses an external processing unit and an internal stimulator/receiver unit that cooperate together to provide sound sensation to a user. Therefore, it is a “cochlear implant.” The applicant is invited to recite further structure in the claim to better define the “cochlear implant,” if so desired.
The applicant asked on page 8 of the arguments “what is the mounting element” and also argues that there is no male portion extending into a female portion. However, the Examiner included an annotated figure in the rejection highlighting these features:

    PNG
    media_image1.png
    270
    855
    media_image1.png
    Greyscale

The mounting element is the portion that defines the cavity in which magnet apparatus 33 sits. The circles show a male portion (i.e., an extension) extending into a female portion (i.e., any hole/recess/indent that receives the extension). The rejections using Hough are still considered proper.
The applicant states that they “disclose specific structure that accomplishes the function as claimed” but yet does not say what that specific structure is. The original specification discloses a cavity, and that cavity “retains the means for retaining”, which is the only function required by claim 37. If the applicant wants additional, specific features included in the claim, they are welcome to add them to the claim.
With regards to Duncan, the applicant has not pointed out any specific structural difference between the claim and Duncan’s apparatus. Duncan’s apparatus does not need to be “approved by the FDA” in order to function as a hearing prosthesis. It is indeed a “functional electrical stimulation system” and that “function” can be a hearing prosthesis, if so desired by a user, merely by using the system to stimulate the auditory nerves. Just as the FDA would not approve a pen as a tracheotomy tube does not mean it can’t be used as one.
Regarding claim 42, Duncan does indeed disclose a stimulator unit with electronics package 50 (Col. 10, line 64-Col. 11, line 25) and electrodes 20 that can deliver signals to auditory nerves to provide sound sensation to a patient, if so desired by a user, and thus is capable of being a “cochlear implant” as broadly defined by the applicant’s specification.
Regarding claim 44, the applicant has not described how the recited structure of Duncan is NOT an equivalent to what the applicant disclosed in their original specification as performing the claimed function. As described in the rejection, the sidewalls of the cavity/recess interfere with the magnets ability to leave the cavity. If the applicant believes the prior art structure is NOT an equivalent to what the applicant disclosed in their original specification as performing the claimed function, they are welcome to specifically point out what the structure is in the original specification and why the cited structure is not equivalent.
All previous rejections are considered proper. New claims are addressed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-44 and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,144,676. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,058,702. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 10,232,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claims 37-44 and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,090,498. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 only requires a magnet, a cavity and a coil/antenna, which are anticipated by the patented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 24, 25, 27, 37, 38 and 45-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hough (US 4,606,329).
Regarding claims 21 and 27, Hough discloses a cochlear implant apparatus as seen in figures 3, 5, 7 and 8. The apparatus includes a mounting element comprising a central cavity that receives and retains magnet apparatus 33, the magnet apparatus having a magnet for retaining an external component 11 against the skin and a coil antenna 32 for receiving signal and power from the external component 11 (figures 3 and 5 and Col. 6, lines 24-46). The magnet apparatus is releasably held within the mounting element cavity via an arrangement that includes a male portion extending into a female portion via an interference fit, as seen in annotated figure 5 below:

    PNG
    media_image1.png
    270
    855
    media_image1.png
    Greyscale
 
The magnet apparatus further includes an extension at a topmost portion of the magnet apparatus that extends outwardly in a lateral direction, as seen in annotated figure 5 below:

    PNG
    media_image2.png
    270
    855
    media_image2.png
    Greyscale

Regarding claims 24-26, the apparatus is circular, thus the male and female portions have a curved section lying on a plane normal to the longitudinal axis of the magnet apparatus (see figures 3 and 5).
Regarding claim 38, once could certainly use a tool to assist in removing the magnet apparatus from the cavity. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 45, claim 21 recites “ An apparatus comprising…a magnet apparatus.” Therefore, the magnet apparatus is recited as being part of “the apparatus.” Therefore, since the receiver antenna coil 32 is part of magnet apparatus 33, the receiver antenna coil always remains part of “the apparatus”, even when the magnet apparatus is physically removed from the apparatus.
Regarding claim 46, Hough discloses electrodes 34 in communication with the receiver component (see figure 5 and Col. 5, line 55-Col. 6, line 23).
Regarding claim 47, the claim defines “configured to be MRI-compliant” as “removing the magnet apparatus of the apparatus while the remainder of the implantable apparatus remains implanted in a recipient who is to undergo an MRI procedure.” The magnet apparatus of Hough can be removed from the remainder of the apparatus at any time, if so desired by a user.
Claims 21, 37-42, 44, 48, 50 and 51 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Duncan et al. (US 7,231,252, hereinafter Duncan).
Regarding claims 21, 37 and 39-42, Duncan discloses a device 16 that can be used as a hearing prosthesis to stimulate the cochlear nerves, if so desired by a user (Col. 9, lines 30-40). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The device includes an implantable apparatus as seen in figure 5 that includes a magnet apparatus 98 that is a magnet in a casing for retaining an external component  against the skin (Col. 12, lines 44-67). As seen in figure 5, a male portion of the magnet apparatus fits within a female portion/cavity/recess to be retained in the implantable apparatus unless it has be removed for an MRI by pulling the magnet up and out of the cavity (Col. 12, lines 44-67). The magnet apparatus further includes an extension at a topmost portion of the magnet apparatus that extends outwardly in a lateral direction (see figure 5). A coil antenna 48 is for receiving signal and power from the external component (Col. 10, lines 37-44).
Regarding claim 38, once could certainly use a tool to assist in removing the magnet apparatus from the cavity. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 44, the sidewalls of the cavity/recess interfere with the magnets ability to leave the cavity.
Regarding claim 48, the implantable apparatus of Duncan is sized and shaped to be implanted anywhere in the body, including over a temporal bone adjacent an ear of the implantee, if so desired by a user.
Regarding claim 50, the means for retaining the external component is a magnet, which is magnetic and non-electrical.
Regarding claim 51, the means for stimulating tissue is considered to be electronics package 50 (Col. 10, line 64-Col. 11, line 25) and electrodes 20, which are completely separate components from the magnet (i.e., means for retaining).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28 and 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Faltys et al. (US 6,308,101, hereinafter Faltys).
Duncan discloses the applicant’s basic invention, as described above, but is silent as to using a compressive silicone surrounding material. Attention is directed to the Faltys reference, which also discloses an implantable medical stimulator (and thus is analogous art) with a magnet apparatus 226 (Col. 13, lines 43-67) that can be removed from a cavity of the implant for an MRI procedure (Col. 18, lines 18-59 and Col. 19, lines 33-38). The device is surrounded by a silicone body 316 (Col. 18, lines 43-59 and Col. 19, lines 33-38), silicone being naturally springy and compressive. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention to modify Duncan to include the silicone surrounding of Faltys in order to provide an extra layer of protection from fluids of the body.
Allowable Subject Matter
Claims 22, 23 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-36 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792